Citation Nr: 0110581	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  98-00 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post-operative 
residuals of a jaw disability.

2.  Entitlement to service connection for a dental condition 
secondary to a jaw injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty for numerous periods from 
November 1949 to August 1969 with the Wisconsin Army and Air 
Force National Guard, including from April 1951 to June 1951.

This appeal arises from a December 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the veteran's claims for 
service connection for a jaw disability and loss of teeth.  


REMAND

It is contended on behalf of and by the veteran, in essence, 
that service connection is warranted for post-operative 
residuals of a jaw disorder and loss of teeth secondary to an 
in-service jaw injury.  The evidence indicates the veteran 
joined the Wisconsin Army National Guard in November 1949, 
later enlisted in the Wisconsin Air Force National Guard, and 
retired therefrom in August 1969.  The veteran asserts that 
during the period from April 1951 to June 1951, when he was 
attending Baking School at Ft. Sheridan, Illinois, while 
either on active duty or active duty for training, he 
suffered an injury to his mouth, either from running into 
something, or being hit by something or someone.  Due to this 
injury, he contends, he was hospitalized and had surgery at 
the 133rd USAF Dispensary at Ft. Sheridan, Illinois, to 
remove a portion of his jaw and teeth, replacing the missing 
portion with metal, and giving him a prosthesis.  Ever since 
that time, he contends, his jaw "snaps shut," causing pain, 
embarrassment, and damage to his remaining teeth and his 
dentures.

The Board notes that the RO was informed by the National 
Personnel Records Center (NPRC) in August 1998 that portions 
of the veteran's records, those being during his Army 
National Guard period, beginning in November 1949, were not 
available, could not be reconstructed, and were presumed lost 
in a fire in 1973 at that facility.  The United States Court 
of Appeals for Veterans Claims (Court) has held that VA has a 
statutory duty to assist the veteran in obtaining military 
records.  See Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990).  Furthermore, in Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992), the Court held that the duty to assist is 
heightened when the service medical records are presumed 
destroyed and includes an obligation to search alternative 
forms of medical records which support the veteran's case.

A review of the claims file reveals that the RO has attempted 
on numerous occasions to obtain these records through 
alternative sources, including through the Wisconsin National 
Guard, and that all alternative searches have been to no 
avail.  The veteran has also been notified several times by 
the RO that attempts to obtain these records had been 
unsuccessful, and the veteran acknowledged this fact during 
his December 1999 personal hearing at the RO.  Thus, while 
the RO has exhausted all possible venues for obtaining the 
veteran's complete service medical and dental records, with 
no success, the Board finds the statutory duty to assist, as 
to these records, has been fully met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
2096-98 (2000) (to be codified at 38 U.S.C.A. §§  5103, 
5103A); 38 C.F.R. § 3.159 (2000); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); see generally Hayre v. West, 188 F.3d 1327 
(1999).  However, there is a further duty to assist the 
veteran with the development of his claims. 

As noted above, the RO has, after numerous alternative 
searches, failed to locate the veteran's service medical and 
dental records for the missing period.  The available medical 
and dental records, however, contain a November 1949 
enlistment physical examination report that shows that right 
upper teeth 4-5, and lower right teeth 15-16, were missing.  
The veteran's mouth and gums were noted to be normal.  A 
November 1955 physical examination report shows upper teeth 
3, 7, 12-14, 16, and lower teeth 18, 23-26, and 30, missing, 
and upper teeth 1-2, 4-5, 10, and lower teeth 17, 22, 27-28, 
31-32, restorable.  An October 1958 physical examination 
report contains a notation of "[h]istory severe infection 
lower jaw, 1952, no prosthesis."  An October 1958 medical 
history report also contains the same notation.

An April 1962 physical examination report contains a notation 
of "severe dental disease - being treated by Dr. Stewart, 
133[r]d USAF Disp."  An April 1962 medical history report 
also contains the same dental disease notation.  May-June 
1962 treatment reports reveal multiple tooth extractions.  A 
September 1963 physical examination report contains a 
notation that the veteran had a "complete upper dental 
prosthesis."  That report also contains a similar notation 
that there was "[n]o other significant medical or surgical 
history."  A September 1963 report of medical history 
contains the same notations.

During the veteran's December 1999 hearing he testified that 
he does not recall how his mouth or jaw was originally 
injured, but he believed he was rendered unconscious.  He 
said that he went to sick call and saw a dentist, and that he 
subsequently had facial swelling and then underwent surgery.  
He thought that he was attending a three month training 
school at the time.  The veteran noted that he had had all 
upper teeth extracted, currently had a denture, and that the 
teeth in the denture break because his jaw "snaps shut," 
breaking the teeth, and that this began after the surgery in 
the 1950's.  He also testified that his jaw locks up when he 
yawns.  He said that he sometimes has to open his jaw with 
his hands.  He added that he did not file a claim before now 
because he did not know he could file a claim for this 
disability.

The veteran submitted a March 2000 private dental report 
which contains a notation that he was being seen for an 
examination.  The reports contain notations of decay on tooth 
number 31, that the veteran wears a full upper denture, that 
he needs a new upper denture, and that he needs a new lower 
bridge because all porcelain was missing from the teeth.  
Another notation states that "teeth were surgically 
removed."  An X-ray was attached to the report without an 
interpretation. 

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Given the nature of the veteran's contentions relating to 
alleged jaw surgery and a jaw injury while on active duty for 
training, the findings recorded during active duty for 
training pertaining to a jaw infection and surgical removal 
of teeth, and the fact that the veteran has not been afforded 
a VA dental examination, it is the Board's judgment that the 
veteran should be afforded such an evaluation to determine 
the nature, etiology, and extent of any current jaw or dental 
condition that may be present.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 (2000); Green v. Derwinski, 
1 Vet. App. 121 (1991).

The veteran has also indicated that he is seeking entitlement 
to service connection for a dental condition for treatment 
purposes.  The Board notes that information in the claims 
file indicates that this claim may have been forwarded to the 
Minneapolis VA dental clinic for determination of eligibility 
for treatment but it is not apparent that any action has been 
taken.  The Board finds that this claim is intertwined with 
the current claim for service connection for loss of teeth 
secondary to a jaw injury and, there, it must be referred to 
the RO for appropriate consideration.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

On remand, any recent treatment records regarding the 
veteran's claimed jaw and dental conditions should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Thus the case is remanded to the RO for the following action:

1.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for jaw and dental conditions 
since service.  The RO should directly 
contact all identified medical providers 
and obtain copies of all relevant medical 
records that are not already on file.  38 
C.F.R. § 3.159.

2.  The RO should have the veteran 
undergo a VA dental examination to 
determine the nature, etiology, and 
extent of any current jaw or dental 
condition that may be present.  The 
examiner must opine whether it is at 
least as likely as not that the veteran 
has a current jaw disability that is 
causally linked to any incident of 
service, to include alleged surgery and 
trauma; and whether it is at least as 
likely as not that the veteran has a 
current dental condition, such as loss of 
teeth, that is causally linked to any 
incident of service, to include alleged 
trauma, jaw surgery, or to a jaw 
infection.  (See October 1958 service 
physical examination report, which 
contains a notation of "[h]istory severe 
infection lower jaw, 1952.)  The claims 
folder and a copy of this remand should 
be made available to and reviewed by the 
dentist in conjunction with the 
examination. 

3.  After the above development has been 
completed, the RO should review the 
claims for service connection for post-
operative residuals of a jaw disability 
and a dental condition secondary to a jaw 
injury.  On this latter issue, the RO 
should also take appropriate action on 
the veteran's claim for service 
connection for a dental condition for 
treatment purposes.  If either claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


